40 So.3d 36 (2010)
M.V., the Father, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, and The Guardian ad Litem Program, Appellees.
No. 3D09-3013.
District Court of Appeal of Florida, Third District.
June 23, 2010.
Rehearing Denied August 12, 2010.
Thomas J. Butler, Miami Beach, for appellant.
Karla Perkins, Children Legal Service Appellate Counsel; Hillary S. Kambour, Guardian ad Litem Program Appellate Counsel, for appellees.
Before GERSTEN, SHEPHERD and SALTER, JJ.
PER CURIAM.
Affirmed. Dep't of Health and Rehabilitative Servs. v. M.B., 701 So.2d 1155 (Fla. 1997); T.V. v. Dep't of Children and Families, 905 So.2d 945 (Fla. 3d DCA 2005).